ICJ_164_IranianAssets_IRN_USA_2019-02-13_JUD_01_PO_03_EN.txt.                     54 	




                                 SEPARATE OPINION OF JUDGE ROBINSON



                       Whether a question of an alleged violation of sovereign immunity of a State
                    enterprise such as Bank Markazi concerns the interpretation or application of the
                    Treaty of Amity — Article XI, paragraph 4, of the Treaty of Amity — A contrario
                    interpretation — Object and purpose of the Treaty.

                      1. In this opinion, I explain my disagreement with the finding in
                    point (2) of the dispositif, which upholds the second preliminary objection
                    to jurisdiction made by the United States of America (hereinafter the
                    “United States”).
                      2. In its second preliminary objection to jurisdiction, the United States
                    asked the Court to dismiss
                         “as outside the Court’s jurisdiction all claims, brought under any pro-
                         vision of the Treaty of Amity, that are predicated on the United States’
                         purported failure to accord sovereign immunity from jurisdiction
                         and/or enforcement to the Government of Iran, Bank Markazi, or
                         Iranian State-owned entities”.
                    In order to uphold this objection, the Court must be satisfied that “the
                    violations of the Treaty pleaded by Iran [do not] fall within the provisions
                    of the Treaty” 1. Whether the Treaty of Amity, Economic Relations, and
                    Consular Rights (hereinafter the “Treaty”) has actually been violated is
                    not, of course, a matter for determination at this stage.
                      3. In my view, the question of a violation of an obligation to accord
                    sovereign immunity from jurisdiction and/or enforcement to State entities
                    engaged in acts jure imperii arises under Article XI, paragraph 4, of the
                    Treaty, which provides :
                            “No enterprise of either High Contracting Party, including corpo-
                         rations, associations, and government agencies and instrumentalities,
                         which is publicly owned or controlled shall, if it engages in com­
                         mercial, industrial, shipping or other business activities within the
                         territories of the other High Contracting Party, claim or enjoy,
                         either for itself or for its property, immunity therein from taxation,
                         suit, execution of judgment or other liability to which privately
                         owned and controlled enterprises are subject therein.”




                      1 Oil Platforms (Islamic Republic of Iran v. United States of America), Preliminary

                    Objection, Judgment, I.C.J. Reports 1996 (II), p. 810, para. 16.

                    51




3 CIJ1158.indb 98                                                                                           21/10/19 10:25

                     55 	             certain iranian assets (sep. op. robinson)

                     In precluding only a State enterprise engaging in commercial activities
                     from enjoying immunities from suit or other liability to which private
                     companies would be subject, this paragraph does not, in its terms, say or
                     imply that State enterprises carrying out acts jure imperii would also be
                     deprived of the immunity they would otherwise enjoy under customary
                     international law ; it does, however, compellingly imply that State enter-
                     prises carrying out acts jure imperii enjoy sovereign immunity by virtue of
                     the Treaty.
                        4. The question is whether an interpretation of the Treaty, in accor-
                     dance with Article 31, paragraph 1, of the Vienna Convention on the Law
                     of Treaties, yields the conclusion that an allegation of a breach of immu-
                     nity for State enterprises carrying out acts jure imperii falls within the
                     provisions of the Treaty. In effect the question is whether there is a “rea-
                     sonable connection” 2 between the Treaty and the claim of sovereign
                     immunity.
                        5. To begin with, it must be said at once that the fact that the Treaty
                     does not expressly refer to sovereign immunity for acts jure imperii is not
                     decisive in determining whether the Treaty covers such immunity. For the
                     interpretative function is perfectly capable of resolving the question
                     whether an element not expressly mentioned in the Treaty is nonetheless
                     covered by it.
                        6. The background to the Treaty is well known. In 1812, the
                     United States Supreme Court enunciated the principle of absolute immu-
                     nity in the case of Schooner Exchange v. McFaddon. In 1952 the State
                     Department of the United States issued the Tate Letter implementing the
                     restrictive approach to sovereign immunity. That Letter indicated that a
                     government or governmental entity engaging in commercial activities was
                     not entitled to immunity in the United States. It is clear that the Tate
                     ­Letter left untouched and applicable the customary immunity of State
                      entities for sovereign, governmental activities.

                        7. The provision in Article XI, paragraph 4, that a State entity engag-
                     ing in commercial activities will not have immunity from suit or other
                     liability to which a private entity is subject, immediately and inevitably
                     requires a determination as to whether particular acts are commercial, in
                     which case they do not attract immunity, or sovereign and governmental,
                     in which case a question arises as to whether their customary right to
                     immunity becomes applicable by virtue of the Treaty. The Treaty antici-
                     pates that determination and therefore makes provision for the resolution
                     of the issue through the application of the customary rules of State immu-
                     nity. In ascertaining whether acts are commercial under Article XI, para-
                     graph 4, the Treaty calls for a determination that excludes those acts from
                     characterization as sovereign and governmental. This call is implied and

                        2 Military and Paramilitary Activities in and against Nicaragua (Nicaragua v.

                     United States of America), Jurisdiction and Admissibility, Judgment, I.C.J. Reports 1984,
                     p. 427, para. 81.

                     52




3 CIJ1158.indb 100                                                                                               21/10/19 10:25

                     56 	            certain iranian assets (sep. op. robinson)

                     requires recourse to customary international law to ascertain whether
                     such acts are entitled to immunity. It is the Treaty itself that directs the
                     Parties to customary international law to ascertain the treatment to be
                     accorded to such acts. The Treaty gives this directive because the enjoy-
                     ment of immunity by a State entity for sovereign, governmental acts is
                     vital to the achievement of its object and purpose, which — as gathered
                     from the preamble and the Treaty as a whole — is to maximize trade,
                     investment and economic relations between the two countries. The Court
                     should not take a narrow view as to what constitutes the object and pur-
                     pose of the Treaty, the interpretative significance of which is stressed in
                     Article 31, paragraph 1, of the Vienna Convention on the Law of Trea-
                     ties. Immunities for sovereign, governmental acts carried out by a State
                     enterprise contribute significantly to the achievement of the Treaty’s
                     object and purpose and are therefore part of its object and purpose.




                        8. The innate and organic connectedness between acts jure imperii and
                     jure gestionis is endemic to the Treaty, foreseen and embraced by it, and
                     therefore governed by it in all its aspects, including recourse to the cus-
                     tomary rules of immunity. It is this interrelatedness that brings into the
                     conventional régime of the Treaty, the customary rules on immunity for
                     a State entity carrying out acts jure imperii, and dictates recourse to infer-
                     ential reasoning. It matters not whether the reasoning in this interpreta-
                     tive process is described as “a contrario”, or “by necessary implication”
                     or, more simply, “implied”. What is important is that the inference is
                     reasonable, and recourse to the customary rules on immunity required by
                     the Treaty is, as demonstrated below, supported by an interpretation of
                     the ordinary meaning of the terms of Article XI, paragraph 4, in their
                     context, and in light of the Treaty’s object and purpose of maximizing
                     trade, investment and economic relations between the two countries.


                        9. In paragraph 63 of the Judgment, the Court describes the reasoning
                     adopted by Iran as an a contrario reading of Article XI, paragraph 4, and
                     in that regard cited a passage from its previous decision in Alleged Viola-
                     tions of Sovereign Rights and Maritime Spaces in the Caribbean Sea (Nica-
                     ragua v. Colombia). However, it omitted a part of the passage in which
                     the Court described an a contrario reading as follows: “by which the fact
                     that the provision expressly provides for one category of situations is said
                     to justify the inference that other comparable categories are excluded” 3.
                     This is not a full description of a contrario reasoning, which, more simply,

                        3 Alleged Violations of Sovereign Rights and Maritime Spaces in the Caribbean Sea

                     (Nicaragua v. Colombia), Preliminary Objections, Judgment, I.C.J. Reports 2016 (I),
                     p. 19, para. 37.

                     53




3 CIJ1158.indb 102                                                                                          21/10/19 10:25

                     57 	                  certain iranian assets (sep. op. robinson)

                     calls for an inference that a matter is either included in or excluded from
                     a treaty. Whether the inference is that comparable categories are excluded
                     depends on the specific provision in the treaty to which those categories
                     would be contrary. An a contrario interpretation does not always lead to
                     an inference that other comparable categories are excluded. This means
                     of interpretation can, as in this case, lead to an inference that a compa-
                     rable category is included. In this case, the inference to be drawn from
                     Article XI, paragraph 4, is that, by only denying immunity in respect of
                     the commercial activities of a State enterprise, the Treaty is to be read as
                     preserving immunity in respect of State entities carrying out acts jure impe-
                     rii. That inference is supported by the fact that such immunities are, as is
                     demonstrated below, a part of the object and purpose of the Treaty. It is
                     an inference that points to a reasonable connection between the alleged
                     violation and the Treaty, sufficient to give the Court jurisdiction. This
                     interpretation, relying on an a contrario interpretation, is consistent with
                     the Court’s finding in Alleged Violations of Sovereign Rights and Maritime
                     Spaces in the Caribbean Sea that “[s]uch an interpretation is only war-
                     ranted, however, when it is appropriate in light of the text [of the Treaty]
                     of all the provisions concerned, their context and the object and purpose
                     of the treaty” 4.


                        10. There was no need for paragraph 4 in Article XI of the Treaty to
                     provide expressly that sovereign, governmental acts of State entities
                     attract immunity from jurisdiction and enforcement. In the context in
                     which the debate over sovereign immunity had taken place since 1812 and
                     in which the Tate Letter was written only three years earlier, it would
                     have been understood by both the United States and Iran that, under the
                     Treaty, a State entity engaging in sovereign, governmental acts would
                     continue to enjoy under the Treaty the immunity it had.

                        11. This conclusion is wholly consistent with the object and purpose of
                     the Treaty to maximize trade, investment and economic relations between
                     the peoples of the two countries. The immunity of State-owned compa-
                     nies engaged in sovereign, governmental acts is as important to and nec-
                     essary for the achievement of this object and purpose as is the denial of
                     immunity for State companies engaged in commercial activities. A State
                     entity such as the Central Bank of one Party will have to carry out in the
                     territory of the other Party several sovereign, governmental activities in
                     the lawful discharge of its functions. These activities are as vital to the
                     achievement of the above‑mentioned object and purpose of the Treaty as
                     are the activities of a private company.

                       12. In the oral proceedings Iran pointed to the important role played
                     by the Central Bank of Iran, Bank Markazi, in providing international
                          4   I.C.J. Reports 2016 (I), p. 19, para. 37.

                     54




3 CIJ1158.indb 104                                                                                   21/10/19 10:25

                     58 	            certain iranian assets (sep. op. robinson)

                     currency exchange services in relation to imports from or exports to the
                     United States. The measures adopted by the United States in relation to
                     Bank Markazi, including stripping it of its immunity, had, as also stated
                     by Iran, an adverse effect on the discharge by the Bank of its functions
                     and are precisely the kind of measures that the Treaty was intended to
                     prevent and regulate. Consequently, there is a sufficient relationship
                     between the alleged violations of sovereign immunity and the Treaty to
                     give the Court jurisdiction. This point is not answered with the acknowl-
                     edgment that there is a question of sovereign immunity, but it is governed
                     by customary international law. This is so because the sovereign immuni-
                     ties of the Central Bank, being vital for the achievement of the Treaty’s
                     object and purpose, are a part of that object and purpose and thus a part
                     of the Treaty. Therefore, the source of the obligation to recognize the
                     Bank’s sovereign immunities in respect of its sovereign, governmental
                     functions is the Treaty itself, and not customary international law.

                        13. There can be no doubt that the activities of a central bank are gov-
                     erned by the Treaty. The Court has held that in case of doubt, one should
                     adopt an interpretation of the Treaty that is “more in consonance with its
                     overall objective of achieving friendly relations over the entire range of
                     activities covered by the Treaty” 5. The Central Bank’s role in regulating
                     the transfer of payments for goods and services traded between the coun-
                     tries undoubtedly falls within “the entire range of activities covered by the
                     Treaty” 6.
                        14. Significantly, the Treaty has an article that highlights an aspect of
                     the trade and economic relationship between the Parties in which a cen-
                     tral bank has an important role. Article VII is designed to ensure that,
                     subject to certain exceptions, restrictions are not placed on transfers of
                     funds to or from the territory of the other Party. This article is central to
                     the achievement of the Treaty’s object and purpose of maximizing trade,
                     investment and economic relations between the two countries. For if
                     investors are not able to transfer funds to and from the host State, the
                     achievement of the Treaty’s object and purpose will be seriously impaired.
                     Article VII is the lifeblood of the Treaty. Bank Markazi as a Central
                     Bank is principally responsible for the activities that would be undertaken
                     in the implementation of this Article. It is wholly natural that, in those
                     circumstances, the Treaty would preserve the Central Bank’s sovereign
                     immunities and, therefore, a question must arise as to whether the mea-
                     sures adopted by the United States have breached its sovereign immunity,
                     thereby giving the Court jurisdiction.




                       5 Oil Platforms (Islamic Republic of Iran v. United States of America), Preliminary

                     Objection, Judgment, I.C.J. Reports 1996 (II), p. 820, para. 52.
                       6 Ibid.



                     55




3 CIJ1158.indb 106                                                                                           21/10/19 10:25

                     59 	          certain iranian assets (sep. op. robinson)

                        15. The third preliminary objection must be rejected because the ques-
                     tion of sovereign immunities and their alleged breach can, on a fair read-
                     ing of the Treaty, be said to be covered by it, and those immunities can,
                     on a fair reading of the Treaty, be said to be part of the Treaty’s object
                     and purpose. There is a reasonable relationship between the question of
                     sovereign immunities for State entities and the Treaty ; the two are suffi-
                     ciently connected through the Treaty’s object and purpose to give the
                     Court jurisdiction. An allegation of failure to accord Bank Markazi sov-
                     ereign immunity from jurisdiction or enforcement falls within the scope
                     of Article XI, paragraph 4. Therefore, the Court should have found that
                     there is a dispute between the Parties as to the interpretation or applica-
                     tion of the Treaty, thereby conferring on the Court jurisdiction under
                     Article XXI, paragraph 2.


                     (Signed) Patrick L. Robinson.




                     56




3 CIJ1158.indb 108                                                                                 21/10/19 10:25

